     Case 2:20-cv-00635-TLN-KJN Document 152 Filed 06/11/21 Page 1 of 2


 1   Seth L. Goldstein, S.B.N. 176882               Merit Bennett, Pro Hac Vice
     slglawoffice@gmail.com                         mb@thebennettlawgroup.com
 2   2100 Garden Road, Suite H-8                    460 St. Michael's Drive, Suite 703
     Monterey, California, 93940                    Santa Fe, New Mexico 87505
 3   Telephone (831) 372 9511                       Telephone: (505) 983-9834
     Fax (831) 372 9611                             Fax: (505) 983-9836
 4   Lead-Counsel for Plaintiffs                    Co-Counsel for Plaintiffs
 5
     Mike Bomberger, S.B.N. 169866
 6   Estey and Bomberger
     2869 India Street
 7
     San Diego, California 92103
 8   Telephone: (619) 295-0035
     Counsel for Plaintiff David Benson
 9

10                                UNITED STATES DISTRICT COURT

11                                EASTERN DISTRICT OF CALIFORNIA

12

13    STACIA LANGLEY, et al.,                   Case No. 2:20-cv-00635-TLN-KJN
14                  Plaintiffs,
                                                ORDER TO CONTINUE HEARING AND
15           v.                                 EXTEND RESPONSE DEADLINE TO
                                                DOCS. 135 -148
16
      GUIDING HANDS SCHOOL, Inc., et al.,       DATE:      June 24, 2021
17
                                                TIME:      2:00 p.m.
18
                    Defendants.                 Judge:     Hon. Troy L. Nunley
19

20
                                                TAC Filed: 04.30.21
21

22

23

24

25

26
                            ORDER TO CONTINUE HEARING
27                  AND EXTEND RESPONSE DEADLINE TO DOCS. 135 -148

28
     Case 2:20-cv-00635-TLN-KJN Document 152 Filed 06/11/21 Page 2 of 2


 1          1.      Pursuant to the parties’ Stipulated Motion to Continue Hearing and Extend
 2   Response Deadline to Docs. 135 -148 and compelling reasons having been shown, the hearing

 3   currently set for June 24, 2021, shall be vacated.
            2.      Oppositions to the various Motions to Dismiss and Motions to Sever are now due
 4
     to be filed no later than July 1, 2021, and the Replies to those Motions are now due to be filed no
 5
     later than July 16, 2021.
 6          3.      The new hearing date for the Motions to Dismiss and Motions to Sever is set by
 7   the Court for August 5, 2021, at 2:00 p.m.
 8          IT IS SO ORDERED.

 9
     DATED: June 10, 2021
10

11
                                                               Troy L. Nunley
12                                                             United States District Judge

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                                                                     -2-
